IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA

                                  November 17, 2017

GEORGE O. SHRADER, DOC #101103,    )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D13-2712
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

BY ORDER OF THE COURT:

                          ORDER WITHDRAWING OPINION

             The majority of the court, having voted to rehear this appeal en banc,

hereby withdraws the opinion issued September 7, 2016.

CASANUEVA, SILBERMAN, KELLY, VILLANTI, KHOUZAM, CRENSHAW, MORRIS,
BLACK, SLEET, LUCAS, SALARIO, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ.,
Concur.
NORTHCUTT, J., Dissents in which LaROSE, C.J., Concurs.

NORTHCUTT, J., Dissenting.

             This case was decided by a properly-constituted panel of this court on

September 7, 2016. Shrader v. State, 41 Fla. L. Weekly D2080 (Fla. 2d DCA Sept. 7,

2016). The majority's determination to rehear it en banc is improper. Therefore, I

dissent.

LaROSE, C.J., Concurs.

I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER



MARY ELIZABETH KUENZEL, CLERK
cc:
Richard D’Amico, Esq.                                 S.A.P.D. P.D.10
Wendy Buffington, A.A.G.                              Hon. Emmett L. Battles